108 F.3d 339
78 A.F.T.R.2d 96-7664, 97-1 USTC  P 50,200
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sheldon M. SISSON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70589.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1996.*Decided Dec. 17, 1996.

Before:  HALL, KOZINSKI and HAWKINS, Circuit Judges.

ORDER

1
We AFFIRM for the well-stated reasons in the opinion of the United States Tax Court.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.R. 34(a) and Ninth Circuit Rule 34-4